THE STATE OF SOUTH CAROLINA
                In The Supreme Court

Norman J. Hayes, Respondent, 


v. 


State of South Carolina, Petitioner. 


Appellate Case No. 2015-002294 



               ON WRIT OF CERTIORARI 

              TO THE COURT OF APPEALS
	


               Appeal from Lexington County 

        Edward W. Miller, Post-Conviction Relief Judge
	


                     Opinion No. 27676 

       Heard October 20, 2016 – Filed November 9, 2016 



 CERTIORARI DIMISSED AS IMPROVIDENTLY 

               GRANTED 



Attorney General Alan McCrory Wilson and Assistant
Attorney General Patrick Lowell Schmeckpeper, both of
Columbia, for Petitioner.

Appellate Defender Laura Ruth Baer, of Columbia, for
Respondent.
PER CURIAM: We granted a writ of certiorari to review the Court of
Appeals decision in Hayes v. State, 413 S.C. 553, 777 S.E.2d 6 (Ct. App. 2015).
After careful consideration of the appendices and briefs, the writ of certiorari
is

DISMISSED AS IMPROVIDENTLY GRANTED.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ.,
concur.